9

DETAILED ACTION
	The previous indication of allowable subject matter is withdrawn using Toshiyuki (US 5,181,457).
Response to Arguments
Applicant’s arguments are moot in view of current rejection using Toshiyuki (US 5,181,457).

Claim Objections
The previous claim objections are withdrawn

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13 at line 4, “a rough surface” is not clear if it is same as “a rough surface” in claim 12 at lines 18-19 or different.
In claim 13 at line 3 and claim 14 at line 13, “a tough and/or low water-permeable skin layer” is not clear if it is “a tough and low water-permeable skin layer” or “a tough or low water-permeable skin layer”.
In claim 13 at line 3, “tough” is not clear what level of toughness a grain skin layer has.
In claim 13 at line 3, “low” is not clear what low level of water-permeability a grain surface has.
In claim 14, there is no further-limiting-process limitation in claim 14 except a product and it is not clear where the mixed claim 14 belong to the four categories of the invention.
In claim 14 at line 4, “a cylindrical retainer” is not clear if it is same as “a cylindrical retainer” in claim 12 at line 3 or not.
In claim 14 at line 8, “a rotary working device” is not clear if it is same as “a rotary working device” in claim 12 at line 10 or not.
In claim 14 at lines 16-17, “a surface-worked granular product” is not clear if it is same as “the surface-worked granular product” in claim 14 at line 2 or not.
In claim 15 at lines 3-4, “irregular and minute flaws and/or scrapes” is not clear if it is “irregular and minute flaws and scrapes” or “irregular and minute flaws or scrapes”.
In claim 17 at lines 3-4, “irregular and minute flaws and/or scrapes” is not clear if it is “irregular and minute flaws and scrapes” or “irregular and minute flaws or scrapes”.
a tough and/or low water-permeable skin layer” is not clear if it is “a tough and low water-permeable skin layer” or “a tough or low water-permeable skin layer”.
In claim 18 at line 3, “tough” is not clear what level of toughness a grain skin layer has.
In claim 18 at line 3, “low” is not clear what low level of water-permeability a grain surface has.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 7,939,325).

	Regarding claim 15, Adams teaches
A surface-worked granular product (an opening in the pericarp or seed coat of the monocot seeds; Col. 9, lines 14-15) of raw granular material (the monocot seeds; Col. 9, lines 14-15 [including] rice; Col. 9, line 3), comprising:

a skin layer (the pericarp or seed coat; Col. 9, lines 14-15) having irregular and minute flaws (an opening; Col. 9, line 14) and/or scrapes that form a rough surface (seed surface having “an opening in the pericarp or seed coat”; Col. 9, lines 14-15) without (only making “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15 [but] keeping all others) degeneration (only making “an opening” [but] keeping all others), denaturation (only making “an opening” [but] keeping all others) or substantial removal (only making “an opening” [but] keeping all others) of useful ingredients (the ingredients of “the monocot seeds”; Col. 9, lines 14-15), 

wherein surface characteristics (the shape of “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15) on the skin layer are different from the raw granular material (the brown rice; P25:14),

wherein the surface-worked granular product is obtained by the process (MPEP 2115) as claimed in Claim 12.

Regarding claim 17, Adams teaches 
A surface-worked granular product (an opening in the pericarp or seed coat of the monocot seeds; Col. 9, lines 14-15) of raw granular material (the monocot seeds; Col. 9, lines 14-15  [including] rice; Col. 9, line 3), comprising:

a skin layer (the pericarp or seed coat; Col. 9, lines 14-15) having irregular and minute flaws (an opening; Col. 9, line 14) and/or scrapes that form a rough surface (seed surface having “an opening in the pericarp or seed coat”; Col. 9, lines 14-15) without (only making “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15 [but] keeping all others) degeneration (only making “an opening” [but] keeping all others), denaturation (only making “an opening” [but] keeping all others) or substantial removal (only making “an opening” [but] keeping all others) of useful ingredients (the ingredients of “the monocot seeds”; Col. 9, lines 14-15), 
wherein surface characteristics (the shape of “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15) on the skin layer are different from the raw granular material (the monocot seeds; Col. 9, lines 14-15.

Regarding claim 16, Adams teaches 
Processed goods (the monocot seeds each having “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15) comprising secondary processed goods (a second monocot seed having “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15) of the surface-(the monocot seeds each having “an opening in the pericarp or seed coat of the monocot seeds”; Col. 9, lines 14-15) as claimed in Claim 17.

Regarding claim 18, Adams teaches 
the raw granular material (the monocot seeds; Col. 9, lines 14-15  [including] rice; Col. 9, line 3) is a granular material (the monocot seeds; Col. 9, lines 14-15) having a tough and/or low water-permeable skin layer (the waxy coating of the “rice”; Col. 9, line 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 5,024,148) in view of Yoshida (JP 2005-144424) and Toshiyuki (US 5,181,457).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding Claim 12, Moses discloses  
A process (processing granular materials; C3:2, Fig. 1

    PNG
    media_image1.png
    583
    503
    media_image1.png
    Greyscale
) of producing a surface-worked granular product (abrasion of grains of the material by adjacent grains; C5:22-23, Fig. 2), comprising

supplying (being “fed”; C352) raw granular material (bulk granular materials 40 fed into the hopper 26; C3:51-52, Fig. 2) to a retainer (A wall 48; C4:16, Fig. 2 wherein “48” is semi-cylindrical) 
 retaining each granule (each of “bulk granular materials 40”; C3:51-52, Fig. 2) of the granular material circling and traveling along the inner surface (the internally concave surface of “A wall 48”; C4:16, Fig. 2) of the retainer,

rotating (being “journaled”; C3:55) a rotary working device (a drum 44; C3:55, Fig. 2) installed to a rotary shaft (the core shaft of “a drum 44”; C3:55, Fig. 2) extending along the central axis (the longitudinal axis of “A wall 48”; C4:16, Fig. 2 wherein “48” is a semi-cylinder) of the cylindrical retainer, and

	Moses discloses “a retainer” and “the granular material” as mapped above, but is silent regarding
a cylindrical retainer having apertures and retaining sites for temporarily retaining each granule

floating the granular material by suctioning air from upper portion of the cylindrical retainer through the apertures,

contacting working protrusion protruding from the outer surface of the working device with the granular material to remove foreign substances and to perform surface-working the granular material so as to form a rough surface.

	However, Yoshida discloses, in the technical field for “Gain polishing apparatus” (title, Figs. 1-4

    PNG
    media_image2.png
    275
    342
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    264
    269
    media_image3.png
    Greyscale
),

a cylindrical retainer (a mesh tube; Solution, line 1 [including] The mesh screen; Abstract: Solution, lines 15-16) having apertures (the holes on “The mesh screen”; Abstract: Solution, lines 15-16) and retaining sites (the structure of “The mesh screen”; Abstract: Solution, lines 15-16) for temporarily retaining each granule (each of “gains”; Abstract, Problem to be solved; line 3)

(corrugated-disk-like rotating plates 16; Abstract: Solution, line 12 [and]

    PNG
    media_image4.png
    14
    135
    media_image4.png
    Greyscale
, Page 5, line 1) protruding from the outer surface of the working device (“Working surface”; Fig. 3 above [and] conical configuration; Abstract: Solution, line 14) with the granular material (gains; Abstract, Problem to be solved; line 3) to remove foreign substances (shells; Abstract, Problem to be solved; line 3) and to perform surface-working (removing; Abstract, Problem to be solved; line 3) the granular material so as to form a rough surface (the outer surface of the shell-removed grains wherein the range of the surface roughness with an unit and numeric values is not disclosed in the Spec). 

The advantage of using Yoshida’s mesh screen is to do the well-known functionality of filtering a desired material out of the foreign materials.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses with Yoshida by adding Yoshida’s mesh screen around Moses’ drum 44 at the lower end 56 in order to do the well-known functionality of filtering a desired material out of the foreign materials.

	The advantage of using Yoshida’s corrugated-disk-like rotating plates 16 is to remove the shell of grains and improve the efficiency of removing the skins of grain workpieces.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses with Yoshida by replacing Moses’ “outwardly facing surface 42 of a drum 44” with Yoshida’s corrugated-disk-like rotating plates 16 in order to remove the shell of grains and improve the efficiency of removing the skins of grain workpieces.  

Yoshida discloses “a cylindrical retainer” and “the granular material” as mapped above, but Moses in view of Yoshida is silent regarding

floating the granular material by suctioning air from upper portion of the cylindrical retainer through the apertures,

(title, Fig. 1
  
    PNG
    media_image5.png
    827
    525
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    593
    584
    media_image6.png
    Greyscale
),

floating (coming up and are drawn out through the suction pipe 48; C5:2-3, Fig. 1) the granular material (seeds S; C3:29, Fig. 5) by suctioning air (a suction means 50 such as a vacuum pump; C7:7-8 wherein “50” sucks air) from upper portion (the section having the inlet of “48”; Fig. 1) of the cylindrical retainer (a substantially cylindrical seed container 6; Fig. 1) through the apertures (the gap between “34” and “6”; Fig. 1),

	The advantage of using Toshiyuki’s suction means 50 such as a vacuum pump is not only to draw the ambient air in the substantially cylindrical seed container 6 against the gravity toward the inlet and discharge any floated material by the suctioned ambient air out of the discharge port, but also to 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses in view of Yoshida with Toshiyuki by adding Toshiyuki’s suction means 50 such as a vacuum pump in front of Moses’ egress aperture 38 in order not only to draw the ambient air in the substantially cylindrical seed container 6 against the gravity toward the inlet and discharge any floated material by the suctioned ambient air out of the discharge port, but also to extend the floating of the desired material with the suctioned ambient air and help sieving and separating unnecessary material from the desired material.

Regarding Claim 13, Moses in view of Yoshida and Toshiyuki discloses  
the raw granular material (Moses: the granular materials 40; C5:16-17, Fig. 2) is a granular material (Moses: the granular materials 40; C5:16-17, Fig. 2) having a tough and/or low water-permeable skin layer (Moses: the hulls from the meats; C4:66 [of] soybeans; C4:66), and the surface-working (Yoshida: the partial cutting on each grain shell surface facing and contacting “corrugated-disk-like rotating plates”; section SOLUTION, line 12) is working to form a rough surface (Yoshida: each grain shell surface facing and contacting “corrugated-disk-like rotating plates”; section SOLUTION, line 12) by forming irregular and minute flaws (Yoshida: the partial cut on each grain shell surface facing and contacting “corrugated-disk-like rotating plates”; section SOLUTION, line 12) and/or scrapes on the tough and/or low water-permeable skin layer.

	The advantage of using Yoshida’s corrugated-disk-like rotating plates 16 is to remove the shell of grains and improve the efficiency of removing the skins of grain workpieces.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moses with Yoshida by replacing Moses’ “outwardly facing surface 42 of a drum 44” with Yoshida’s corrugated-disk-like rotating plates 16 in order to remove the shell of grains and improve the efficiency of removing the skins of grain workpieces.  

	Regarding Claim 14, Moses in view of Yoshida and Toshiyuki discloses
the surface-worked granular product (Moses: abrasion of grains of the material by adjacent grains; C5:22-23) is produced by using {an apparatus (Moses: apparatus 10; C3:27, Fig. 2) comprising a cylindrical retainer (Yoshida: a mesh tube; Solution, line 1 [including] The mesh screen; Abstract: Solution, lines 15-16) having a multiplicity of apertures (Yoshida: the holes of “a mesh tube”; Solution, line 1 [including] The mesh screen; Abstract: Solution, lines 15-16) and a multiplicity of retaining sites (Yoshida: the structure of ““a mesh tube”; Solution, line 1 [including] The mesh screen; Abstract: Solution, lines 15-16)  for temporarily retaining each granule (Yoshida: each of “grains”; Abstract, line 3) of granular material (Yoshida: grains; Abstract, line 3) circling and traveling along an inner surface (Yoshida: the internal space of “The mesh screen”; Abstract: Solution, lines 15-16)  of the cylindrical retainer,

a rotary working device (Yoshida: corrugated-disk-like rotating plates 16; Abstract: Solution, line 12 [and]

    PNG
    media_image4.png
    14
    135
    media_image4.png
    Greyscale
, Page 5, line 1) which is installed to a rotary shaft (5; Fig. 1) extending along the central axis of the cylindrical retainer and has a working protrusion (Yoshida: the corrugation of “corrugated-disk-like rotating plates 16”; Abstract: Solution, line 12 [and]

    PNG
    media_image4.png
    14
    135
    media_image4.png
    Greyscale
, Page 5, line 1) protruding from an outer surface (Yoshida: the circumferential surface of the “corrugated-disk-like rotating plates 16”; Abstract: Solution, line 12 [and]

    PNG
    media_image4.png
    14
    135
    media_image4.png
    Greyscale
, Page 5, line 1) of the rotary working device for removing foreign substances and surface-working the granular material so as to form a rough surface (Yoshida: each grain shell surface facing and contacting “corrugated-disk-like rotating plates”; section SOLUTION, line 12) by contacting with the granular material, a raw material supply site (Yoshida: a loading port; SOLUTION, line 5) for supplying raw granular material (Yoshida: grains; SOLUTION, line 5) to the cylindrical retainer,

a product takeout site (Yoshida: a discharge port; Solutions, line 24) for taking out a surface-worked granular product (Yoshida: the normally processed grains; SOLUTION, lines 21-22 [by] corrugated-disk-like rotating plates; SOLUTIONS, line 12) from the cylindrical retainer, and

(Toshiyuki:  the inlet of “the suction pipe 48”; C5:3, Fig. 1) for discharging, by suction, occurring dust (Toshiyuki: The seed coat H; 4:61) from upper portion of the cylindrical retainer (Toshiyuki: a substantially cylindrical seed container 6; Fig. 1) through the apertures (Toshiyuki:  the gap between “34” and “6”; Fig. 1) causing to float the granular material} (the limitation in the pair of braces is not a further limiting process limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamilton (US-7302886), Amstad (US-6776087), Deuscher (US-20100003904), Rubio (US-6322836), Zhou (US-20170239665), Chen (US-20120132087), Imuran (US-20030015103), Aoto (US-20020031596), Miyatake (US-6070815).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761